Much is said in the prevailing opinion in the present cause by way of justification for what was said and decided in the former case of Utah Copper Co. v. Stephen Hayes Estate, Inc.,83 Utah 545, 31 P.2d 624, 632. I shall not in the present proceeding, undertake to justify or further discuss the reasons which led me to dissent to the former opinion. Suffice it to say I still entertain the views there expressed, but in the light of the fact that such views did not prevail, I must yield assent to what was there determined.
We are all agreed that resort may be had to mandamus to enforce the lower court to carry out the mandate of this court. When the mandatory part of an opinion or judgment is ambiguous or uncertain resort may be had to the whole thereof to ascertain what is meant. However, when the mandate of this court is clear and certain it is the duty of the court below to give it effect according to the plain import of the language used. In the case of Utah Copper Co. v. Stephen Hayes Estate, Inc., supra, this court directed "the lower court to dismiss the action as to tracts C and D." That language is not susceptible of construction. The duty of the lower court in such respect is made as plain as language can make it. True, the mandate of this court does not stop there, but continues, "and to proceed to determine the damages to which the defendant is entitled by reason of the taking and the severance of the several other tracts; the *Page 401 
parties being given leave to amend their pleadings if they desire to do so, as they may be advised." Of necessity the leave granted to amend the pleadings refers to the pleadings touching land other than tracts C and D. Upon the lower court complying with the mandate to dismiss the action as to tracts C and D there remained no pleading to amend with respect to those tracts. Mandamus will not issue to require the court below to permit an amendment to the pleadings with respect to tracts C and D in the face of the mandate heretofore made directing the dismissal of the action as to those tracts.